Citation Nr: 0722628	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastritis, 
gastroesophageal reflux and Barrett's esophagus.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a post-operative ruptured duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in April 2007.

The issue of entitlement to service connection for gastritis, 
gastroesophageal reflux and Barrett's esophagus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the veteran if any further 
action is required on his part.  


FINDING OF FACT

The service-connected residuals of the post-operative 
ruptured duodenal ulcer are manifested by pain but without 
weight loss, anemia, incapacitating episodes four or more 
times per year, or hematemesis or melena.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of the post-operative ruptured duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2002 
and June 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2006 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issue decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the August 2002 and June 2006 VCAA 
letters and was provided with notice of the types of evidence 
necessary to establish any disability rating and/or the 
effective date via correspondence dated in June 2006 and 
March 2007.  The appellant's status as a veteran has never 
been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Criteria

The veteran's claim for an increased rating was received in 
June 2001.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ulcers are rated as a digestive disorder under 38 C.F.R. § 
4.114.  Under Diagnostic Code 7305, for duodenal ulcers, a 10 
percent rating is assigned for a mild duodenal ulcer with 
recurrent symptoms once or twice yearly; a 20 percent rating 
is assigned for moderate symptoms, with recurring episodes of 
severe symptoms two to three times per year and averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation requires a moderately severe ulcer 
with less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at last four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss, productive of definite impairment 
of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

During the appeal period, some portions of 38 C.F.R. § 4.114 
were revised; however, Diagnostic Code 7305 remained 
essentially unchanged.  Thus, there is no basis on which to 
do a separate analysis of both old and new rating criteria.  
See 66 Fed. Reg. 29,488 (May 31, 2001); see also "EFFECTIVE 
DATE NOTE" following 38 C.F.R. § 4.114, Diagnostic Code 7354. 


Analysis

The Board finds that the preponderance of the competent 
evidence is against a finding that the veteran currently 
experiences anemia.  While the veteran's representative 
testified before the undersigned in April 2007 that VA 
medical records document the presence of anemia, the Board 
was unable to find any such documentation.  At the time of a 
September 2002 VA examination, it was noted that the veteran 
did not show any signs of anemia but lab work did reveal a 
persistent slight elevation in "MCH."  Significantly, 
anemia was not diagnosed.  There was no indication that 
anemia was present at the time of the most recent VA 
examination which was conducted in April 2006.  The VA and 
private clinical records do not document the presence of 
anemia.  

The Board notes the clinical evidence of record demonstrates 
that the veteran did experience a drop in weight during the 
appeal period.  In October 1999, the veteran's weight was 
recorded as being 184.  A June 2000 clinical record indicates 
that the veteran's weight at that time was 193.  As of March 
2001, the veteran's weight had dropped to 159.  This loss in 
weight, however, was apparently due to a cerebral vascular 
accident (CVA) which occurred the same year.  A March 2001 VA 
clinical record includes the annotation that the veteran had 
lost 20 pounds since the "cva."  On VA examination in 
September 2002, it was noted that the veteran had lost 30 
pounds since a stroke which occurred 18 months prior.  
Subsequent to the stroke, the veteran's weight slowly 
returned to his pre-stroke level.  In March 2001, weight was 
155; in August 2002, it was 164; in April 2003 the veteran 
weighed 169; in October 2003 weight was 173; in March 2003 
weight was 183; in January 2005 it was 184; in August 2005 it 
was 190; and in November 2005, the veteran's weight was 192.  
At the time of the April 2006 VA examination, the veteran's 
weight was recorded as 192.  In November 2006, the veteran 
weighed 192.  The most recent evidence of record, in the form 
of the veteran's testimony before the undersigned in April 
2007, was that the veteran weighed 192.  The Board finds the 
evidence of record demonstrates that the veteran did 
experience a drop in weight but there is no indication that 
such drop was attributed in any way to the service-connected 
residuals of the duodenal ulcer.  The drop in weight was 
apparently due to a stroke the veteran had in 2001.  The most 
recent evidence of record indicates that the veteran's weight 
was back up to the level it was at prior to the stroke.  As 
set out above, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In the current case, the evidence of record 
indicates that the veteran's weight dropped for a period of 
time but currently is at the same level it was at prior to 
the time the veteran filed his request for an increased 
rating.  There is no competent evidence of record which 
demonstrates that the veteran experienced a permanent weight 
loss due to his service-connected residuals of a duodenal 
ulcer.  

There is no competent evidence of record indicating that the 
service-connected residuals of the duodenal ulcer were 
manifested by incapacitating episodes 10 days or more in 
duration at least four or more times a year.  The most recent 
evidence of record in the form of the veteran's testimony 
before the undersigned in April 2007 indicates that the 
veteran experienced one to two incapacitating episodes per 
year which lasted approximately one week.  The Board notes 
the allegations of incapacitating episodes has not been 
objectively confirmed.  The Board finds that, even if it is 
conceded that the veteran experiences two incapacitating 
episodes per year, this falls well short of the requirement 
for a 40 percent evaluation under Diagnostic Code 7305 which 
is four or more episodes per year, each of which lasted 10 or 
more days.  

There is no competent evidence of record demonstrating that 
the service-connected disability is manifested by any 
hematemesis or melena.  The clinical records are devoid of 
any annotations indicating the presence of such 
symptomatology.  At the time of a September 2002 VA 
examination, the veteran denied vomiting, hematemesis or 
melena.  At the time of the most recent VA examination which 
was conducted in April 2006, it was specifically noted that 
the veteran did not have hematemesis or melena.  

The VA clinical records, private clinical records and reports 
of VA examinations indicate that the primary complaint 
associated with the service-connected disability is of pain.  
While pain is one of the requirements for a rating in excess 
of 20 percent, the symptomatology associated with the 
service-connected disability does not meet any of the other 
requirements for a rating in excess of 20 percent.  The 
preponderance of the evidence is against a finding that the 
service-connected disability is manifested by weight loss, 
hematemesis, melena, anemia, or recurrent incapacitating 
episodes averaging 10 or more days in duration at least four 
or more times per year.  The Board finds the symptomatology 
associated with the service-connected disability more nearly 
approximates a 20 percent evaluation under Diagnostic Code 
7305.  

The Board further notes that the veteran experiences 
gastrointestinal symptomatology but this has been attributed 
to non-service connected disabilities including 
gastroesophageal reflux.  At the time of an April 2006 VA 
examination, the veteran reported that he had episodes of 
severe heartburn but rarely vomited.  It was noted that the 
veteran had symptoms of reflux which were far more severe in 
the last 20 years than the symptoms of ulcer disease.  The 
pertinent diagnosis was long standing peptic ulcer disease 
status post patching of the perforated duodenal ulcer in 
1969.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a post-operative ruptured duodenal ulcer is not warranted.  
The appeal is denied.  


REMAND

At the time of the April 2007 videoconference hearing, the 
veteran testified that he had been informed by a private 
physician, Dr. R.H., that the currently existing gastritis, 
gastroesophageal reflux and Barrett's esophagus were related 
to, caused by or worsened by the service-connected ulcer 
disease.  This is the first time that VA has been informed of 
the potential existence of this evidence.  As this evidence 
reportedly provides a competent link between the currently 
existing gastrointestinal disorders and the service-connected 
ulcer, the Board finds that attempts must be made to obtain 
it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he obtain from Dr. R.H. a written opinion 
as to the etiological relationship, if 
any, between the currently existing 
gastritis, gastroesophageal reflux and/or 
Barrett's esophagus and the service-
connected residuals of a post-operative 
ruptured duodenal ulcer.  

2.  Thereafter, and after completing any 
further development determined to be 
warranted by the RO or the AMC, the claim 
of entitlement to service connection for 
gastritis, gastroesophageal reflux and 
Barrett's esophagus should be 
readjudicated based on all the evidence in 
the claims file.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the veteran 
and his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


